AMENDED AND RESTATED SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is made as of
the __st  day of June, 2010, by FUTURE NOW GROUP, INC., a Delaware corporation,
having a mailing address at 80 Mountain Laurel Road, Fairfield, CT, 06824 (the
“Company”), GROK SOFTWARE, INC., a Delaware corporation, having a mailing
address at 80 Mountain Laurel Road, Fairfield, CT, 06824 (“GROK”), FUTURE NOW,
INC., a Delaware corporation, having a mailing address at 80 Mountain Laurel
Road, Fairfield, CT, 06824 (“FNI”), INTELLECTUAL PROPERTY LICENSING GROUP, INC.,
a Delaware corporation, having a mailing address at 80 Mountain Laurel Road,
Fairfield, CT, 06824 ("IPLG"), ELEMENTAL BUSINESS, INC., a Utah corporation,
having a mailing address at 80 Mountain Laurel Road, Fairfield, CT, 06824
(“EBI”), FUTURE NOW CONSULTING, INC., a Delaware corporation (“FNC” and together
with the Company, GROK, FNI, IPLG and EBI, individually and collectively,
jointly and severally, the “Debtors”) in favor of and for the benefit and
security of PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD., having a mailing
address at 1400 Old Country Road, Suite 206, Westbury, NY 11590 (the “Secured
Party”).
 
WHEREAS, on or about October 30, 2007, the Company issued a Secured Convertible
Debenture in the original principal amount of (i) $1,666,667 to Secured Party
and (ii) $333,333 to Professional Traders Fund (which debenture was assigned to
Secured Party on June 2, 2010 (collectively, the “Debenture”), which Debenture
was secured by, amongst other things, that certain Security Agreement dated
October 30, 2007, executed by FUTR in favor of Lender (“Security Agreement”).


WHEREAS, on December 2, 2009, the Company issued that certain Note dated
December 2, 2009 in favor of the Secured Party (the “Note”);


WHEREAS, FUTR is in default under the Security Agreement and the Debenture.  The
aforesaid default consists of FUTR's failure to make certain payments to Secured
Party when due and FUTR's failure to repay the indebtedness evidenced by the
Debenture following Secured Party's acceleration thereof as set forth in more
detail in Secured Party’s prior letter to Debtor dated April 8, 2009.


WHEREAS, on or about June 23, 2010, Secured Party foreclosed on the following
personal property collateral and retain in partial satisfaction ($300,000) of
the Debenture of (i) 5,448,021 shares of capital stock issued by Future Now,
Inc., a Delaware corporation (“FNI”), in the name of Future Now Group, Inc., a
Nevada corporation, represented by certificate no. 23 (the “FNI Stock”) and
which FNI Stock represents 100% of the issued and outstanding shares of FNI;
(ii)  27,533 shares of capital stock issued by Elemental Business, Inc., a Utah
corporation (“EBI”), in the name of Future Now Group, Inc., a Nevada
corporation, represented by certificate no. 18 (the “EBI Stock”) and which EBI
Stock represents 100% of the issued and outstanding shares of EBI; (iii)
36,681,883 shares of capital stock issued by Future Now Group, Inc., in the name
of Eisenberg Holdings, LLC and pledged to secured party under that certain
pledge agreement dated October 30, 2007 (the “FUTR Stock”) and (iv) that certain
demand note in the amount of $1,083,587 made by FNI in favor of Future Now
Group, Inc.  (the “FNI Loans”, together with the FNI Stock, the FUTR Stock and
the EBI Stock, the “Foreclosed Collateral”).


1

--------------------------------------------------------------------------------


 
WHEREAS, after the foreclosure in the preceding paragraph on the Foreclosed
Collateral, the outstanding amount of the Debenture (including all accrued and
unpaid interest) shall be $1,800,000;


WHEREAS, on or about June __, 2010, Debtor entered into a Reorganization
Agreement with Secured Party (the “Reorganization Agreement”) pursuant to which
Debtor amended and restated the Debenture by issuance of an amended and
restated  note in favor of Secured Party (the “Amended and Restated Note,”
together with the Note, the “Notes”) in the amount of $1,800,000.
 
WHEREAS, the obligations of Debtor under the Notes are to be secured pursuant to
this Agreement;
 
NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to or for the benefit of any Debtor
under or in connection with the Notes or any other Finance Documents (as defined
below), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
CONSTRUCTION AND DEFINED TERMS
 
1.01           Article and Section Headings.  Article and Section headings and
captions in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement.  Unless otherwise expressly
stated in this Agreement, references in this Agreement to Sections shall be read
as Sections of this Agreement.
 
1.02           Schedules and Exhibits.  The references in this Agreement to
specific Schedules and Exhibits shall be read as references to such specific
Schedules or Exhibits attached, or intended to be attached, to this Agreement
and any counterpart of this Agreement and regardless of whether they are in fact
attached to this Agreement, and including any amendments, supplements and
replacements to such Schedules and Exhibits from time to time.
 
1.03           Defined Terms.  Unless otherwise expressly stated in this
Agreement, (a) capitalized terms which are not otherwise defined herein shall
have the respective meanings assigned thereto in the UCC (as defined below); and
(b) the following terms used in this Agreement shall have the following
meanings:
 
“Collateral” means, with respect to any Debtor, all property and rights of such
Debtor in which a security interest is granted hereunder.
 
2

--------------------------------------------------------------------------------


 
“Computer Hardware and Software” means, with respect to any Debtor, all of such
Debtor's rights (including rights as licensee and lessee) with respect to (i)
computer and other electronic data processing hardware, including all integrated
computer systems, central processing units, memory units, display terminals,
printers, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware; (ii) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (iii) any firmware associated with any of the foregoing;
and (iv) any documentation for hardware, software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.
 
“Equity Interest”  With respect to any Person, any ownership interest in such
Person, including shares, partnership interests, joint venture interests,
membership interests, limited liability company interests, unit interests and
any other equity or ownership interests of any kind, and any subscriptions,
options, warrants, commitments, purchase rights, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or for securities convertible into,
any shares, partnership interests, joint venture interests, membership
interests, limited liability company interests, and any other equity or
ownership interests in such Person.
 
“Finance Documents” mean, collectively, the Note, the Amended and Restated
Notes, the Reorganization Agreement and any other documents or agreements
executed in connection therewith or herewith and pertaining to the Secured
Obligations.
 
“Lien”  Any security interest (including security interest within the definition
of “security interest” in the UCC), encumbrance, lien (including any judgment
lien, any contract lien, any lien arising or resulting from nonpayment of any
tax, assessment, charge or other imposition, and any lien arising or resulting
from nonpayment for labor, materials, or supplies), security agreement
(including any agreement that creates or provides for a security interest), deed
of trust, mortgage, grant, pledge, assignment, hypothecation, title retention
contract, or other arrangement for security purposes, and any agricultural lien
(including any agricultural lien within the definition of “agricultural lien” in
the UCC), and including any of the foregoing arising by operation of statute or
other law or the application of equitable principles, whether perfected or
unperfected, avoidable or unavoidable, consensual or nonconsensual, and any
financing statement or other similar notice document, whether or not filed, and
any agreement to give a financing statement or other similar notice document.
 
“Lien Proceeding”  Any action taken (including self help) or proceeding
(judicial or otherwise) commenced by any Person other than Secured Party for the
purpose of enforcing or protecting any actual or alleged Lien upon any of the
Collateral, and including any foreclosure, repossession, attachment, execution
or other process regarding any of the Collateral.
 
“Permitted Lien” means those Liens described on Schedule 3.07.
 
3

--------------------------------------------------------------------------------


 
“Person”  Any natural person, corporation, limited liability company,
partnership, joint venture, entity, association, joint-stock company, trust or
unincorporated organization and any Governmental Authority, including any
receiver, debtor-in-possession, trustee, custodian, conservator, or liquidator.
 
“Secured Obligations” All indebtedness, liabilities and obligations which are
now or may at any time hereafter be due, owing or incurred in any manner
whatsoever to Secured Party by any Debtor, whether under this Agreement, any
Note, the Amended and Restated Note or any other Finance Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, whether at stated maturity, by acceleration or otherwise (including,
without limitation, the payment of interest and other amounts which would accrue
and become due but for the filing of a petition in bankruptcy or the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
362(a)), including, without limitation, all charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of such obligations.
 
 “UCC” means the Uniform Com­mercial Code as in effect in the Commonwealth of
Massachusetts on the date of this Agreement, as may be amended or modified from
time to time after the date hereof; provided that, "UCC" shall also mean the
Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.
 
ARTICLE II

 
SECURITY INTEREST;  PERFECTION
 
2.01           Security Interest.  To secure the full and timely payment,
performance and satisfaction of the Secured Obligations, each Debtor hereby
collaterally assigns to Secured Party, and grants Secured Party a security
interest in, all of such Debtor’s property, whether now owned or hereafter
existing or acquired, regardless of where located including, without limitation,
all of such Debtor’s:
 
(a)           Accounts;
 
(b)           Chattel Paper, including Electronic Chattel Paper;
 
(c)           Computer Hardware and Software and all rights with respect
thereto, including, any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing
 
(d)           Commercial Tort Claims now or hereafter identified on
Schedule 2.01(d) to this Agreement;
 
(e)           Deposit Accounts;
 
(f)           Documents;
 
4

--------------------------------------------------------------------------------


 
(g)           Financial Assets;
 
(h)           General Intangibles;
 
(i)           Goods (including all of its Equipment, Fix­tures and Inventory),
and all embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor);
 
(j)           Instruments;
 
(k)           Intellectual Property;
 
(l)           Investment Property;
 
(m)           Letter of Credit Rights;
 
(n)           money (of every jurisdiction whatsoever);
 
(o)           Security Entitlements;
 
(p)           Supporting Obligations
 
(q)           with respect to each Person (as hereinafter defined) listed in
Schedule 2.01(q) hereto and each other corporation hereafter acquired or formed
by such Debtor, the Equity Interests from time to time issued and outstanding,
including the certificates, if any, representing the Equity Interests and any
interest of such Debtor in the entries on the books of the issuer thereof or any
financial intermediary pertaining to the Equity Interests, together with all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds as a result of a split, revision, reclassification,
consolidation, merger or other like change of the Equity Interests or any issuer
thereof, from time to time received, receivable or otherwise distributed to such
Debtor in respect of or in exchange for any or all of the Equity Interests;
 
(r)           all promissory notes or intercompany notes and and all
certificates or instruments evidencing such promissory notes or intercompany
notes; and
 
to the extent not included in the foregoing, other personal property of any kind
or description, together with all books, records, writings, data bases,
information and other property relating to, used or useful in connection with,
or evidencing, embodying, incorporating or referring to any of the foregoing,
and all Proceeds, products, rents, issues, profits and returns of and from any
of the foregoing; provided that to the extent that the provisions of any lease
or license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, the Secured Party will
not enforce its security interest (other than in respect of the Proceeds
thereof) for so long as such prohibition continues, it being understood that
upon request of the Secured Party, such Debtor will in good faith use reasonable
efforts to obtain consent for the creation of a security interest in favor of
the Secured Party (and to Secured Party’s enforcement of such security interest)
in such Debtor's rights under such lease or license.
 
5

--------------------------------------------------------------------------------




2.02           Deposit Accounts; Control.  To further secure the Secured
Obligations, and to more fully protect the security interest of Secured Party
against Liens of other creditors of any Debtor, each Debtor hereby agrees that
Secured Party shall have the right to direct the disposition of funds in such
Deposit Accounts upon the occurrence and during the continuance of any Event of
Default, without further consent of Debtor and shall execute and deliver to
Secured Party, and shall use its best efforts to cause smu Bank with which such
Deposit Account identified on Schedule 2.02 is maintained (excluding any payroll
or disbursement accounts) to execute and deliver to Secured Party, such Deposit
Account Control Agreements as Secured Party may reasonably request, in a form
reasonably satisfactory to Secured Party, to further confirm and perfect Secured
Party’s Lien upon such Debtor’s Deposit Accounts (excluding any payroll or
disbursement accounts).
 
2.03           Perfection by Filing.
 
(a)           Each Debtor authorizes Secured Party to file any financing
statement and agrees to execute, in recordable form, and deliver to Secured
Party any other document or instrument, and to cause any third party to execute
and deliver to Secured Party any other document (including financing statement
termination statements), requested by Secured Party to perfect the security
interests created under this Agreement and to establish, maintain, and continue
the first priority of the security interests created under this Agreement.
 
(b)           Each Debtor hereby appoints Secured Party as such Debtor’s
attorney-in-fact, with power of substitution, which appointment is irrevocable
and coupled with an interest, to execute in the name of Debtor, and to transmit
to, or file, record, or register with, any Person, and at any time, any document
or instrument that Secured Party may deem necessary or advisable for the purpose
of creating, enforcing, defending, protecting, perfecting, continuing, or
maintaining any security interest, or the perfection or priority of any security
interest, created under this Agreement.
 
(c)           Secured Party shall not be required to obtain Debtor’s consent or
authorization for Secured Party to file, and Secured Party shall be entitled to
file, with or without execution by Debtor (or by Secured Party as Debtor’s
attorney-in-fact), any financing statement, amendment, or other record that
Secured Party may be authorized to file in accordance with the terms of the UCC
with respect to the security interests created under this Agreement.
 
(d)           Any financing statement or other document filed to perfect the
security interests evidenced by this Agreement may, at Secured Party’s option,
describe or indicate the Collateral in the manner that the Collateral is
described in this Agreement, or as all assets of Debtor, or as all personal
property of Debtor, or by any other description or indication of the Collateral
that may be sufficient for a financing statement under the UCC.
 
6

--------------------------------------------------------------------------------


 
(e)           If prior to Debtor’s execution of this Agreement, Secured Party
shall have filed in any jurisdiction, or with any governmental authority, any
financing statement, amendment, or other document describing or indicating the
Collateral, or containing a description or indication of all assets of Debtor or
all personal property of Debtor comprising the Collateral, or containing any
other description or indication of the Collateral, Debtor, by executing this
Agreement, irrevocably (i) authorizes, ratifies, confirms, and adopts (A) each
such previously filed financing statement, amendment or other document, and
(B) the filing of each such previously filed financing statement, amendment, or
other document, and (ii) agrees that each such previously filed financing
statement, amendment, or other document is valid and effective as though it had
been authorized by Debtor and filed with Debtor’s authorization.
 
2.04           Perfection by Possession.  If Collateral is of a type as to which
it is necessary, desirable, or advisable, as determined by Secured Party, for
Secured Party to take possession of such Collateral in order to protect,
perfect, or maintain the first priority of Secured Party’s security interest or
other Lien (subject only to Permitted Security) in such (or any other)
Collateral, then, promptly upon Secured Party’s request, Debtor shall deliver
such Collateral to Secured Party.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
Debtor makes the following representations and warranties to Secured Party,
which shall each be continuing and in effect at all times, and Secured Party
shall be entitled to rely upon the truth, accuracy, and completeness of the
following representations and warranties without regard to any other information
that may be now or hereafter known by or disclosed to Secured Party or any of
Secured Party’s directors, officers, employees, agents, attorneys or other
advisors:
 
3.01           Debtor’s Name and Identification Number.  The name of each Debtor
set forth on the first page and the signature page of this Agreement is Debtor’s
correct and complete legal name.  The street address for Debtor in this
Agreement is Debtor’s mailing address.  Such Debtor's chief executive office and
principal place of business are as set forth on Schedule 3.01 hereto (and such
Debtor has not maintained its chief executive office and principal place of
business at any other location during the five (5) years preceding the date
hereof, and each other location where such Debtor maintains a place of business
is also set forth on Schedule 3.01 hereto
 
7

--------------------------------------------------------------------------------


 
3.02           Permitted Liens; Collateral. (a) No financing statement (other
than Permitted Liens) covering any of such Debtor’s rights in the Collateral is
on file in any public office; (b) Secured Party’s security interest in the
Collateral is a first priority perfected security interest, subject to no Liens
other than Permitted Liens; (c) such Debtor is and will be the lawful owner of
all Collateral, free of all liens, claims, security interests and encumbrances
whatsoever, other than the security interest hereunder and Permitted Liens, with
full power and authority to execute this Agreement and perform such Debtor's
obligations hereunder, and to subject the Collateral to the security interest
hereunder and (d) all information with respect to the Collateral set forth in
any schedule, certificate or other writing at any time heretofore or hereafter
furnished by such Debtor to the Secured Party is and will be true and correct in
all material respects as of the date furnished.
 
3.03           Authorization and No Conflicts.  (a) Each Debtor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation as listed on the first page of this Agreement; (b) the
execution and delivery of this Agreement and the performance by such Debtor of
its obligations hereunder are within such Debtor's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
govern­mental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation or by-laws of such Debtor or of any material agreement, indenture,
instrument or other document, or any material judgment, order or decree, which
is binding upon such Debtor; and (c) this Agreement is a legal, valid and
binding obligation of such Debtor, enforceable in accordance with its terms,
except that the enforceability of this Agreement may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
3.04           Tangible Collateral. Schedule 3.04 hereto contains a complete
listing of such Debtor’s tangible Collateral located with any bailee,
warehousemen or other third parties and all of such Debtor’s Collateral which is
subject to certificate of title statutes.  
 
3.05           Deposit Accounts.  Except as listed on Schedule 2.02, Debtor has
no Deposit Accounts and is not a party to or otherwise bound by any Deposit
Account Agreement.
 
3.06           Leases.  Except as listed on Schedule 3.06 (which schedule
contains a true, accurate and complete list and description of all leases to
which Debtor is a lessor, lessee, or other party or otherwise bound), Debtor is
not a lessor or lessee under, or a party to, or otherwise bound by the terms of,
any lease.
 
3.07           Commercial Tort Claims.  Except as listed on Schedule 2.01(d),
Debtor has no Commercial Tort Claims.
 
3.08           Subsidiaries.  Schedule 3.08 lists all of the subsidiaries of
Debtors.
 


ARTICLE IV

 
AFFIRMATIVE COVENANTS
 
Debtor covenants and agrees to the following:
 
8

--------------------------------------------------------------------------------


 
4.01           Account Debtors.  The Secured Party may, at any time that an
Event of Default exists, whether before or after any revocation of such power
and authority or the maturity of any of the Secured Obligations, notify an
Account Debtor or other Person obligated on Collateral to make payment or
otherwise render performance to or for the benefit of the Secured Party and
enforce, by suit or otherwise the obligations of an Account Debtor or other
Person obligated on Collateral and exercise the rights of such Debtor with
respect to the obligation of the Account Debtor or other Person obligated on
Collateral to make payment or otherwise render performance to such Debtor, and
with respect to any property that secures the obligations of the Account Debtor
or other Person obligated on the Collateral.  In connection with exercise of
such rights and remedies, the Secured Party may surrender, release or exchange
all or any part thereof, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder or
evidenced thereby.  Upon the request of the Secured Party during the existence
of an Event of Default, each Debtor will, at its own expense, notify any or all
parties obligated on any of the Collateral to make payment to the Secured Party
of any amounts due or to become due thereunder.  Upon request by the Secured
Party during the existence of an Event of Default, each Debtor will forthwith,
upon receipt, transmit and deliver to the Secured Party, in the form received,
all cash, checks, drafts and other instruments or writings for the payment of
money (properly endorsed, where required, so that such items may be collected by
the Secured Party) which may be received by such Debtor at any time in full or
partial payment or otherwise as proceeds of any of the Collateral.  Except as
the Secured Party may otherwise consent in writing, any such items which may be
so received by any Debtor will not be commingled with any other of its funds or
property, but will be held separate and apart from its own funds or property and
upon express trust for the Secured Party until delivery is made to the Secured
Party.  Each Debtor will comply with the terms and conditions of any consent
given by the Secured Party pursuant to the foregoing sentence.
 
9

--------------------------------------------------------------------------------


 
4.02           Additional Covenants.  Each Debtor:
 
(a) will, at the Secured Party’s request, at any time and from time to time,
execute and deliver to the Secured Party such financing statements, amendments
and other documents and do such acts as the Secured Party deems necessary in
order to establish and maintain valid, attached and perfected first priority
security interests in the Collateral in favor of the Secured Party, free and
clear of all Liens and claims and rights of third parties whatsoever except
Permitted Liens; each Debtor hereby irrevocably authorizes the Secured Party at
any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral (x)
as all assets of such Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed, or (y) as being of an equal or lesser scope or with greater
detail;
 
(b) will keep all its Inventory at, and will not maintain any place of business
at any location other than, its address(es) shown on Schedule 3.01 hereto or at
such other addresses of which such Debtor shall have given the Secured Party not
less than 30 days' prior written notice;
 
(c) will keep its records concerning the Collateral in such a manner as will
enable the Secured Party or its designees to determine at any time the status of
the Collateral;
 
(d) will furnish the Secured Party such information concerning such Debtor, the
Collateral and the Account Debtors as the Secured Party may from time to time
reasonably request;
 
(e) will permit the Secured Party and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice during the existence of an Event of
Default) to inspect such Debtor's Inventory and other Goods, and to inspect,
audit and make copies of and extracts from all records and other papers in the
possession of such Debtor pertaining to the Collateral and the Account Debtors,
and will, upon request of the Secured Party during the existence of an Event of
Default, deliver to the Secured Party all of such records and papers;
 
(f) will, upon request of the Secured Party, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to the Secured Party, of the
security interest of the Secured Party hereunder;
 
(g) except for the sale or lease of Inventory in the ordinary course of its
business and sales of Equipment which is no longer useful in its business or
which is being replaced by similar Equipment, will not sell, lease, assign or
create or permit to exist any Lien on any Collateral other than Permitted Liens;
 
10

--------------------------------------------------------------------------------


 
(h) will at all times keep all of its Inventory and other Goods insured under
policies maintained with reputable, financially sound insurance companies
against loss, damage, theft and other risks to such extent as is customarily
maintained by companies similarly situated, and cause all such policies to
provide that loss thereunder shall be payable to the Secured Party as its
interest may appear (it being understood that (A) so long as no Event of Default
shall be existing, the Secured Party shall deliver any proceeds of such
insurance which may be received by it to such Debtor and (B) whenever an Event
of Default shall be existing, the Secured Party may apply any proceeds of such
insurance which may be received by it toward payment of the Secured Obligations,
whether or not due, in such order of application as the Secured Party may
determine), and such policies or certificates thereof shall, if the Secured
Party so requests, be deposited with or furnished to the Secured Party;
 
(i) will take such actions as are reasonably necessary to keep its Goods in good
repair and condition;
 
(j) will take such actions as are reasonably necessary to keep its Equipment in
good repair and condition and in good working order, ordinary wear and tear
excepted;
 
(k) will promptly pay when due all license fees, registration fees, taxes,
assessments and other charges which may be levied upon or assessed against the
ownership, operation, possession, maintenance or use of its Equipment and other
Goods;
 
(l) will take all steps reasonably necessary to protect, preserve and maintain
all of its rights in the Collateral and will keep all of the tangible Collateral
in the United States;
 
(m)           will promptly notify the Secured Party in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
Deposit Accounts, Investment Property, Letter-of-Credit Rights or Electronic
Chattel Paper and, upon the request of the Secured Party, will promptly execute
such other documents, and do such other acts or things deemed appropriate by the
Secured Party to confer upon the Secured Party control (as defined in the UCC)
with respect to such Collateral;
 
(o) promptly notify the Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of the Secured Party, will promptly execute
such other documents, and do such other acts or things deemed appropriate by the
Secured Party to deliver to the Secured Party possession of such Documents which
are negotiable and Instruments, and, with respect to nonnegotiable Documents, to
have such nonnegotiable Documents issued in the name of the Secured Party;
 
(p) promptly notify the Secured Party in writing upon incurring or otherwise
obtaining a Commercial Tort Claim after the date hereof against any third party,
and, upon the request of the Secured Party, will promptly enter into an
amendment to this Agreement, and do such other acts or things deemed appropriate
by the Secured Party to give the Secured Party a security interest in such
Commercial Tort Claim; and
 
11

--------------------------------------------------------------------------------


 
(q) further agrees to take other action reasonably requested by the Secured
Party to insure the attachment, perfection and first priority of, and the
ability of the Secured Party to enforce, the security interests in any and all
of the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that the Debtor’s signature thereon is
required therefor, (ii) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the security interests in such Collateral, (iii)
obtaining governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor or other Person obligated
on Collateral, (iv) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Secured Party, and (v) taking all actions required
by the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction.
 
4.03           Taxes, Assessments, Charges, and Other Impositions.   Debtor
shall pay and discharge promptly, on or before the date due, all taxes,
assessments, charges, and other impositions imposed by any governmental
authority on Debtor, or on the Collateral, relating to the ownership or use of
the Collateral, or relating to any sale, lease, license or other disposition of
the Collateral; provided, however, Debtor shall not be required to pay or
discharge, or to cause to be paid or discharged, any such tax, assessment,
charge, or other imposition so long as (a) the validity of such tax, assessment,
charge or other imposition is being contested in good faith by Debtor by
appropriate proceedings.
 
4.04           Notice of Lien Proceeding.   Debtor shall give Secured Party
immediate written notice of the threat by any Person to commence any proceedings
on a material portion of the Collateral or any other Lien Proceeding.
 
4.05           Delivery of Certificated Equity Interests. All certificates,
agreements or instruments representing or evidencing the pledged Equity
Interests, to the extent not previously delivered to the Secured Party, shall
promptly upon receipt thereof by any Debtor be delivered to and held by the
Secured Party pursuant hereto. All such certificated Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Secured Party. Security Party shall have the
right, at any time after the occurrence and during the continuance of any Event
of Default, to exchange certificates representing or evidencing such pledged
Equity Interests for certificates of smaller or larger denominations.  If any
issuer of pledged Equity Intersets is organized in a jurisdiction which does not
permit the use of certificates to evidence equity ownership, or if any of such
pledged Equity Interests are at any time not evidenced by certificates of
ownership, then each applicable Debtor shall, to the extent permitted by
applicable law, record such pledge on the equityholder register or the books of
the issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Secured Party the right to
transfer such pledged Equity Interests.
 
12

--------------------------------------------------------------------------------


 
4.06           Voting Rights: Distributions: etc.  So long as no Event of
Default shall have occurred and be continuing, (i) each Debtor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
pledged Equity Interests or any part thereof for any purpose not inconsistent
with the terms or purposes of this Agreement; provided, however, that no Debtor
shall in any event exercise such rights in any manner which may have an adverse
effect on the security intended to be provided by this Agreement and (ii) each
Debtor shall be entitled to receive and retain any and all distributions with
respect to such pledged Equity Interests.  Upon the occurrence and during the
continuance of any Event of Default, upon written notice from the Secured Party,
all rights of each Debtor to exercise such voting and other consensual rights it
would otherwise be entitled to exercise hereunder and all rights of such Debtor
to receive distributions otherwise permitted hereunder shall cease, and all such
rights shall thereupon become vested in the Secured Party.  Any distributions
which are received by any Debtor in violation of the provisions of this
Agreement shall be received in trust for the benefit of the Secured Party, shall
be segregated from other funds of such Debtor and shall immediately be paid over
to the Secured Party as Collateral in the same form as so received (with any
necessary endorsement).
 


ARTICLE V

 
NEGATIVE COVENANTS
 
Debtor covenants and agrees to the following:
 
5.01           Identity.  Debtor shall not change Debtor’s name or corporate
structure.  If Debtor is organized solely under the law of a single state or the
United States and as to which the state or the United States must maintain a
public record showing the organization to have been organized, Debtor shall not
organize under the laws of another jurisdiction.
 
5.02           Deposit Accounts.  Debtor shall not open or close any Deposit
Account or modify, terminate, or supplement any Deposit Account Control
Agreement, or waive any material rights under any Deposit Account Control
Agreement, without prior written notice to the Secured Party.
 
5.03           Liens.  Debtor shall not create, incur, assume or suffer to exist
any Liens upon any Collateral of Debtor other than Permitted Liens.
 
ARTICLE VI

 
EVENT OF DEFAULT; ENFORCEMENT OF SECURITY INTEREST
 
6.01           Any one or more of the following events (regardless of the reason
therefor) shall constitute an "Event of Default" hereunder:
 
(a)           Any default or event of default shall occur under any of the
Debenture or any other Finance Documents.


13

--------------------------------------------------------------------------------


 
(b)           Any Debtor shall fail or neglect to perform, keep or observe any
provision of this Agreement or any other Finance Document and the same shall
remain unremedied for a period of ten (10) days after notice is given to such
Debtor by the Secured Party.


(c)           The Secured Party shall fail to have an enforceable first priority
lien on and security interest in the Collateral.


(d)           Any Debtor files a bankruptcy petition, a bankruptcy petition is
filed against any Debtor which remains undismissed or unstayed for 30
consecutive days, or any Debtor makes a general assignment for the benefit of
creditors.


6.02           Right to Enforce Claim;  Secured Party in Possession or Control. 
 
(a)           Upon the occurrence of an Event of Default and during the
continuance thereof, and in addition to such other rights and remedies as
Secured Party may have under other provisions of this Agreement or any other
Finance Document, or under common or statutory law, Secured Party may reduce a
claim to judgment, foreclose, or otherwise enforce the claim, security interest,
or agricultural lien by any available judicial procedure, and if the Collateral
is Documents, Secured Party may proceed either as to the Documents or as to the
Goods the Documents cover.
 
(b)           If Secured Party has possession of Collateral, (i) reasonable
expenses, including the cost of insurance and payment of taxes or other charges,
incurred in the custody, preservation, use, or operation of the Collateral are
chargeable to Debtor and are secured by the Collateral, (ii) the risk of
accidental loss or damage is upon Debtor to the extent of a deficiency in any
effective insurance coverage, (iii) Secured Party shall keep the Collateral
identifiable, but fungible Collateral may be commingled, and (iv) Secured Party
may use or operate the Collateral (A) for the purpose of preserving the
Collateral or its value, or (B) as permitted by an order of a court having
competent jurisdiction, or (C) for the purpose of transporting the Collateral,
or (D) for the purposes of demonstrating the use or operation of the Collateral.
 
(c)           If Secured Party has possession of Collateral or control of
Collateral that is Deposit Accounts, Electronic Chattel Paper, Investment
Property, or Letter-of-credit rights, then Secured Party (i) may hold as
additional security any Proceeds, except money or funds, received from the
Collateral, (ii) shall apply money or funds received from the Collateral to
reduce the Secured Obligations unless remitted to Debtor, and (iii) may create a
security interest in the Collateral.
 
(d)           If Secured Party has possession of Collateral that is Chattel
Paper or an Instrument, then as to any such Chattel Paper or Instrument, Secured
Party shall not be obligated to take any necessary steps to preserve rights
against prior parties.
 
14

--------------------------------------------------------------------------------


 
6.03           Collection and Enforcement. After the occurrence of an Event of
Default and during the continuance thereof (in accordance with the Facilities
Agreement), Secured Party may:
 
(a)           notify any Account Debtor or other Person obligated on Collateral
to make payment or otherwise render performance to or for the benefit of Secured
Party;
 
(b)           take any Proceeds to which Secured Party is entitled under
Section 9-315 of Article 9 of the UCC;
 
(c)           enforce the obligations of any Debtor or other Person obligated on
Collateral and exercise the rights of Debtor with respect to the obligations of
the Debtor or other Person obligated on Collateral to make payment or otherwise
render performance to Debtor, and with respect to any property that secures the
obligations of the Debtor or other Person obligated on the Collateral;
 
(d)           if Secured Party is a Bank and holds a security interest in a
Deposit Account maintained with Secured Party, apply the balance of the Deposit
Account to the obligation secured by the Deposit Account; and
 
(e)           if Secured Party holds a security interest in a Deposit Account
perfected by control pursuant to an agreement among Debtor, Secured Party and
the Bank with which the Deposit Account is maintained, or if Secured Party
becomes the Bank’s customer with respect to the Deposit Account, instruct the
Bank with which the Deposit Account is maintained to pay the balance of the
Deposit Account to or for the benefit of Secured Party.
 
6.04           Possession of Collateral.
 
(a)           After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may require Debtor to assemble the Collateral
and make the Collateral available to Secured Party at a place designated by
Secured Party which is reasonably convenient to Secured Party and Debtor.  If
Secured Party requires Debtor to assemble the Collateral and make the Collateral
available to Secured Party, as described in the preceding sentence, Debtor shall
do so promptly, and in any event within ten (10) days after Secured Party gives
Debtor a notice requesting Debtor to assemble the Collateral and make the
Collateral available to Secured Party at the place designated by Secured
Party.  Without limiting Secured Party’s right to designate any place which is
reasonably convenient to Debtor for making Collateral available to Secured
Party, Debtor agrees that any place designated by Secured Party and located
within one hundred (100) miles of any place where Debtor stores, uses, sells,
leases, licenses, or maintains Collateral in the ordinary course of Debtor’s
business shall be conclusively deemed to be a place reasonably convenient to
Debtor for making the Collateral available to Secured Party.
 
15

--------------------------------------------------------------------------------


 
(b)           After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may, pursuant to judicial process, or without
judicial process if Secured Party proceeds without breach of peace, (1) take
possession of the Collateral and, (2) without removal, render Equipment unusable
and dispose of Collateral on Debtor’s premises.
 
6.05           Disposition of Collateral.
 
(a)           After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may sell, lease, license, or otherwise
dispose of any or all of the Collateral in its present condition or following
any commercially reasonable preparation or processing.
 
(b)           Secured Party may dispose of Collateral by public or private
proceedings, by one or more contracts, as a unit or in parcels, and at any time
and place and on any terms.
 
(c)           Secured Party may purchase Collateral (1) at a public disposition
or (2) if the Collateral is of a kind that is customarily sold on a recognized
market or the subject of widely distributed standard price quotations, at a
private disposition.
 
(d)           A contract for sale, lease, license, or other disposition includes
the warranties relating to title, possession, quiet enjoyment, and the like
which by operation of law accompany a voluntary disposition of property of the
kind subject to the contract; provided, however, Secured Party may disclaim or
modify such warranties (1) in a manner that would be effective to disclaim or
modify the warranties in a voluntary disposition of property of the kind subject
to the contract of disposition, or (2) by communicating to the purchaser a
Record evidencing the contract for disposition and including an express
disclaimer or modification of the warranties, and provided further that a Record
is sufficient to disclaim such warranties if such Record indicates “There is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition” or uses words of similar import.
 
(e)           Prior to a disposition of Collateral, Secured Party shall give
Debtor, and any other parties required to receive notice under Article 9 of the
UCC, notification as required under Article 9 of the UCC before a sale, lease,
license, or other disposition of Collateral.
 
6.06           Additional Provisions Regarding Sales and Other Dispositions.  In
the event that Secured Party shall sell or otherwise dispose of the Collateral,
or any part thereof in accordance with this Agreement, the following additional
provisions shall be applicable to such sale or other disposition:
 
16

--------------------------------------------------------------------------------


 
(a)           Such sale or other disposition may be at public or private sale
(or at any broker’s board or on any securities exchange) for cash, upon credit
or for future delivery as Secured Party shall deem appropriate.  Secured Party
shall be authorized at any such sale (if Secured Party deems it advisable to do
so with regard to any type or item of Collateral) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own use (or for their own account for
investment, as applicable) and not with a view to the distribution or sale
thereof, and upon consummation of any such sale, Secured Party shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of Debtor,
and Debtor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which Debtor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter
enacted.  Secured Party shall give Debtor at least ten (10) days’ written notice
(which Debtor agrees is reasonable notice) of Secured Party’s intention to make
any sale of Collateral owned by Debtor.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as Secured Party may fix and state in the notice of
such sale, and Secured Party shall not be obligated to make any sale of any
Collateral if Secured Party shall determine not to do so, regardless of the fact
that notice of sale of such Collateral shall have been given, and Secured Party
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice to Debtor or anyone
else, be made at the time and place to which the same was so adjourned.
 
(b)           In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by Secured
Party until the sale price is paid by the purchaser or purchasers thereof, but
Secured Party shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for Collateral so sold and, in case of
any such failure, such of the Collateral may be sold again upon notice to Debtor
as set forth in this Section.
 
(c)           At any public sale, Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay or appraisal
on the part of Debtor (all said rights being also hereby waived and released to
the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to Secured Party from Debtor as a credit against the purchase price, and
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to Debtor therefor.
 
(d)           For purposes of any sale of Collateral in accordance with this
Agreement, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof.  Secured Party shall be free to carry out
such sale pursuant to such agreement, and Debtor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after Secured Party shall have entered into such an agreement, all
Events of Default shall have been remedied and the Secured Obligations paid in
full.
 
17

--------------------------------------------------------------------------------


 
(e)           Upon any sale of Collateral by Secured Party (including a sale
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of Secured Party or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral being
sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Secured Party or such
officer or be answerable in any way for the misapplication thereof.
 
ARTICLE VII

 
POWER OF ATTORNEY
 
7.01           Power of Attorney;  Collections by Secured Party.
 
(a)           Debtor hereby appoints Secured Party as Debtor’s attorney-in-fact,
with power of substitution, which appointment is irrevocable and coupled with an
interest, to do each of the following in the name of Debtor or in the name of
Secured Party or otherwise, for the use and benefit of Secured Party, but at the
cost and expense of Debtor, and with or without notice to Debtor:  (i) notify
the Account Debtors and insurers to make payments directly to Secured Party, and
to take control of the cash and non-cash Proceeds of any Collateral or
insurance; (ii) renew, extend or compromise any of the Collateral or deal with
the same as Secured Party may deem advisable; (iii) release, exchange,
substitute, or surrender all or any part of the Collateral; (iv) remove from
Debtor’s places of business all Collateral Records without cost or expense to
Secured Party; (v) make such use of Debtor’s places of business as may be
reasonably necessary to administer, control and collect the Collateral;
(vi) repair, alter or supply Goods, if any, necessary to fulfill in whole or in
part the purchase order or similar order of any Account Debtor; (vii) demand,
collect, give receipt for, and give renewals, extensions, discharges and
releases of any of the Collateral; (viii) institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (ix) settle, renew, extend, compromise, compound, exchange or adjust
claims with respect to any of the Collateral or any legal proceedings brought
with respect thereto; (x) indorse the name of Debtor upon any item of payment
relating to the Collateral or upon any proof of claim in bankruptcy against any
Collateral; and (xi) institute and prosecute legal and equitable proceedings to
reclaim any of the Goods sold to any Account Debtor obligated on an Account at a
time when such Account Debtor was insolvent.  Secured Party agrees that it shall
not exercise any power or authority granted under this power of attorney unless
an Event of Default has occurred and is continuing.  The foregoing power of
attorney is in addition to any other power of attorney that may be granted to
Secured Party under any Finance Document.
 
18

--------------------------------------------------------------------------------


 
(b)           NONE OF SECURED PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO DEBTOR FOR ANY ACT
OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
 
ARTICLE VIII

 
GENERAL PROVISIONS
 
8.01           Remedies Cumulative.  Upon the occurrence and during the
continuance of any Event of Default, and in addition to such other rights and
remedies as Secured Party may have under other provisions of this Agreement or
any other Finance Document, Secured Party may exercise any one or more of its
rights and remedies under common or statutory law.  No failure or delay on the
part of Secured Party in exercising any right, power or privilege hereunder or
under any other Finance Document and no course of dealing between Debtor or any
other Obligor or other Person and Secured Party shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Finance Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies which Secured Party would
otherwise have and may be exercised simultaneously.  No notice to or demand on
Debtor in any case shall entitle Debtor or any other obligor or any other Person
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Secured Party to any other or further
action in any circumstances without notice or demand.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.01           Each of the Debtors agrees to pay all expenses, including
reasonable attorney's fees and charges (including time charges of attorneys who
are employees of Secured Party) paid or incurred by Secured Party in endeavoring
to collect the Secured Obligations of such Debtor, or any part thereof, and in
enforcing this Agreement against such Debtor, and such obligations will
themselves be Secured Obligations.
 
9.02           No delay on the part of Secured Party in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Secured Party of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.
 
19

--------------------------------------------------------------------------------


 
9.03           This Security Agreement shall remain in full force and effect
until all Secured Obligations have been paid in full.  If at any time all or any
part of any payment theretofore applied by the Secured Party to any of the
Secured Obligations is or must be rescinded or returned by the Secured Party for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
any Debtor), such Secured Obligations shall, for the purposes of this Agreement,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued in existence, notwithstanding such application by the Secured
Party, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Secured Obligations, all as though such application
by the Secured Party had not been made.
 
9.04           The rights and privileges of Secured Party hereunder shall inure
to the benefit of its successors and assigns.
 
9.05           Secured Party’s Rights to Release Obligors; etc.  Secured Party
may take or release other security, may release any party primarily or
secondarily liable for any Secured Obligations or other indebtedness to Secured
Party, may grant extensions, renewals or indulgences with respect to such
Secured Obligations or other indebtedness and may apply any other security
therefor held by Secured Party to the satisfaction of such Secured Obligations
or other indebtedness, all without prejudice to any of Secured Party’s rights
under this Agreement.
 
9.06           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon delivery, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided a
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, so long as it is properly
addressed.  The addresses and facsimile numbers for such communications shall
be:
 
If to any Debtor:


c/o Grok Software, Inc.
80 Mountain Laurel Road
Fairfield, CT 06824
Attention: Wilbert Schloth
Telephone:
Facsimile:
 
If to the Secured Party:
 
Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road, Suite 206
Westbury, NY 11590
Attention: Howard Berger
Telephone: (516) 228-0070
Facsimile: (516) 228-8083


20

--------------------------------------------------------------------------------


 
9.07           Term.  The term of this Agreement shall commence with the date of
this Agreement and shall continue in full force and effect and be binding upon
Debtor until all Secured Obligations of Debtor to Secured Party shall have been
fully paid and satisfied and Secured Party shall have given Debtor written
notice of the termination of this Agreement (excluding provisions that by their
terms survive termination of other provisions of this Agreement or survive the
termination of the security interest created under this Agreement). Secured
Party shall not be obligated to give Debtor written notice of termination of
this Agreement, or to terminate any financing statements or other Lien Notices,
until all Secured Obligations of Debtor to Secured Party shall have been fully
paid and satisfied and there is no commitment on the part of Secured Party to
make an advance, incur an obligation or otherwise give value, and Debtor shall
have given Secured Party a written demand requesting the termination of this
Agreement and any financing statements at which time Secured Party shall execute
and deliver such documents, at Debtor’s expense, as are necessary to release
Secured Party’s liens in the Collateral.  Notwithstanding anything to the
contrary in this Agreement or any other Finance Documents, this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any amount received by Secured Party in respect of the Secured Obligations is
rescinded or must otherwise be restored or returned by Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Debtor or
upon the appointment of any intervenor or conservator of, or trustee or similar
official for, Debtor or any substantial part of Debtor’s assets, or otherwise,
all as though such payments had not been made.
 
9.08           Further Assurances.  Debtor shall execute and deliver to Secured
Party such further assurances and take such other further actions as Secured
Party may from time to time request to further the intent and purpose of this
Agreement and to maintain and protect the rights and remedies intended to be
created in favor of Secured Party under this Agreement.
 
9.09           Amendments, Waivers and Consents;  Successors and
Assigns.  Neither this Agreement nor any other Finance Document nor any of the
terms hereof or thereof may be amended, modified, changed, waived, discharged or
terminated, nor shall any consent be given, unless such amendment, modification,
change, waiver, discharge, termination or consent is in writing signed by
Secured Party and Debtor.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect until
the Secured Obligations have been fully paid and satisfied and this Agreement
has been terminated, (ii) be binding upon Debtor and its successors and assigns,
and (iii) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and Secured Party’s successors,
transferees and assigns.  This Agreement may not be assigned by Debtor without
prior written consent of Secured Party, which consent may be withheld in Secured
Party’s sole discretion.
 
9.10           Entire Agreement.  This Agreement and any other Finance Documents
are a complete and exclusive expression of all the terms of the matters
expressed therein, and all prior agreements, statements, and representations,
whether written or oral, which relate thereto in any way are hereby superseded
and shall be given no force and effect.  No promise, inducement, or
representation has been made to Debtor which relates in any way to the matters
expressed in this Agreement and in any other Finance Documents, other than what
is expressly stated herein and in such Finance Documents.
 
9.11           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event of any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
21

--------------------------------------------------------------------------------


 
9.12           Governing Law.  This Agreement and all related instruments and
documents and the rights and obligations of the parties hereunder and thereunder
shall, in all respects, be governed by, and construed in accordance with, the
internal laws of the Commonwealth of Massachusetts, without regard to conflicts
of law principles, regardless of the location of the Collateral, excepting,
however, that the Uniform Commercial Code (or decisional law) of a jurisdiction
other than the State of New York may provide the method of perfection, the
effect of perfection or non-perfection, or the priority of liens and security
interests created under this Agreement.
 
9.13           DISPUTES SUBJECT TO ARBITRATION.  The parties to this Agreement
will submit all disputes arising under it to arbitration in New York, New York
before a single arbitrator of the American Arbitration Association (“AAA”).  The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the State of New York.  No party to this
agreement will challenge the jurisdiction or venue provisions as provided in
this section.  Nothing in this section shall limit the Secured Party’s right to
obtain an injunction for a breach of this Agreement from a court of law.
 
9.14           Severability.  Any provision of this Agreement, or of any other
Finance Document, that is prohibited by, or unenforceable under, the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.  To the extent permitted by applicable law, Debtor
hereby waives any provision of law which renders any provision of this Agreement
or any other Finance Document prohibited or unenforceable in any respect.
 
9.15           Counterparts.  This Agreement may be executed in counterparts and
each shall be effective as an original, and a photocopy, facsimile or telecopy
of this executed Agreement shall be effective as an original.  In making proof
of this Agreement, it shall not be necessary to produce more than one
counterpart, photocopy, facsimile, or telecopy of this executed Agreement.
 
9.16           Time.  Time is of the essence of this Agreement.
 


[SIGNATURE PAGE FOLLOWS]
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, each Debtor has
executed this Agreement as of the date first above written.
 

 
DEBTOR:
 
FUTURE NOW GROUP, INC.


By: _____________________________
Name: ___________________________
Title: ____________________________

GROK SOFTWARE, INC.


By: _____________________________
Name: ___________________________
Title: ____________________________
 
FUTURE NOW, INC.


By: _____________________________
Name: ___________________________
Title: ____________________________

INTELLECTUAL PROPERTY LICENSING GROUP, INC.


By: _____________________________
Name: ___________________________
Title: ____________________________

ELEMENTAL BUSINESS, INC.


By: _____________________________
Name: ___________________________
Title: ____________________________

FUTURE NOW CONSULTING, INC.
 
By: _____________________________
Name: ___________________________
Title: ____________________________




--------------------------------------------------------------------------------


 

 
SECURED PARTY:
 
PROFESSIONAL  OFFSHORE OPPORTUNITY FUND, LTD
 
By: _____________________________
Name: ___________________________
Title: ____________________________

 
2

--------------------------------------------------------------------------------


 